PER CURIAM.
We affirm the sentence imposed on violation of community control. The trial court failed to prepare an order on the violations of probation. Thus, we reverse the trial court to the extent that it must prepare a written order on the violations on remand. Because the State failed to prove a violation of condition 3, just as it had failed to prove that condition in a previous appeal, Milbry v. State, 722 So.2d 834 (Fla. 2d DCA 1998), the order on remand should reflect a violation of only condition 12.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, A.C.J., and WHATLEY, J., and DANAHY, PAUL W„ (Senior) Judge, Concur.